Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed April 5, 2022. Claims 2,7-10,15-22,24,26 and 30 are pending in the application. Claims 1,3-6,11-14,23,25,27-29 and 31 have been cancelled. Claims 2,10, and 26 have been amended. Claims 16-20,24,26 and 30 have been withdrawn as being directed to a non-elected invention.   Thus, claims 2,7-10,15,21, and 22 have been examined for patentability. 

Maintained Rejections
	Applicant's arguments filed April 5, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 2,7-10,15,21, and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jingwei Hea et al. (Dental Materials, 2 8 ( 2 0 1 2 ) pages 110–117) in view of Asgary (US PG Publication 2008/0206716A1) and Koehl et al. (US PG Publication 2011/0076387 A1) is maintained for the reasons set forth below. 





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 2,7-10,15,21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jingwei Hea et al. (Dental Materials, 2 8 ( 2 0 1 2 ) pages 110–117,previously cited) in view of Asgary (US PG Publication 2008/0206716A1, previously cited), Koehl et al. (US PG Publication 2011/0076387 A1, previously cited).




Applicant’s Invention


Applicant claims an antibacterial resin comprising a resin and monomersmonomers omprise antibacterial monomers in the antibacterial resin is a mass fraction of about2.5% to about 20% of the antibacterial resin.  


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Jingwei He et al. disclose a study wherein antibacterial and a radiopaque dental
resin is prepared through adding one polymerizable quaternary ammonium compound with iodine as counter anion into Bis-GMA/TEGDMA (50/50, wt. /wt.) dental resin system (limitation of instant claims 2, 10 see Objectives section of the Abstract).  Specifically, Jingwei He et al. disclose that 2-Dimethyl-2-dodecyl-1-methacryloxyethyl ammonium iodine (DDMAI) (3 wt.% and 5 wt.% quaternary ammonium salt of the instant claims, limitation of instant claims 7 and 8) was added into a Bis-GMA/TEGDMA (50/50, wt./wt.) resin system with CQ(camphoroquinone)(0.7 wt.%) and N,N-dimethyl aminoethylmethacrylate (DMAEMA) (0.7 wt.%) as photoinitiation system (see the Methods section of the Abstract).
	
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Jingwei He et al. is that Jingwei He et al. do not expressly teach the use of silver-containing nanoparticles present at between about 0.01% and about 20% of the mass of the antibacterial resin (limitation of instant claim 9) and  the use of a filler selected from one or more of a glass filler, a ceramic filler, a polymer-based filler, and nanoparticles of amorphous calcium phosphate (NACP) (limitation of instant claims 9 and 15).  However, Asgary teaches bioactive endodontic material which is suitable for filling and sealing a tooth cavity or root canal system during a dental or endodontic procedure ([0001]).  Asgary teaches the use of a radiopaque filler such as  silver (e.g. silver iodide) that can be incorporated in composition in the range of up to about 48 (preferably up to about 24) percent by weight ([0044]).  Asgary teaches that the endodontic filling material, comprises:  preparing a powder, wherein said powder selected from a group consisting of (A) calcium salt compound powder, and (B) calcium oxide compound powder, wherein said calcium salt compound powder comprises: (Aa) calcium silicate compound powder, and (Ab) calcium phosphate compound powder, such as amorphous calcium phosphate (see claims 1 and 5 of Asgary).
A second difference between the invention of the instant application and that of Jingwei He et al. is that Jingwei He et al. do not expressly teach that the antibacterial monomer(s) is selected from dimethylamino dodecyl methacrylate (DMADDM) and one or more monomers selected from the group consisting of dimethylamino heptyl methacrylate (DMAHPM), dimethylamino octyl methacrylate (DMAOM), dimethylamino nonyl methacrylate (DMANM), dimethylamino undecyl methacrylate (DMAUDM), dimethylamino tridecyl methacrylate (DMATDM), dimethylamino tetradecyl methacrylate (DMATTDM), dimethylamino pentadecyl methacrylate (DMAPDM), dimethylamino hexadecyl methacrylate (DMAHDM), dimethylamino heptadecyl methacrylate (DMAHPDM), dimethylamino octadecyl methacrylate (DMAODM), dimethylamino nonadecyl methacrylate (DMANDM), dimethylamino icosyl methacrylate (DMAIOM), dimethylamino henicosyl methacrylate (DMAHOM), and dimethylamino docosyl methacrylate (DMADOM) (limitation of instant claims 2 and 10).  However, Koehl et al. teach a method for imparting antibiotic activity to a surface of a solid substrate, comprising: a) contacting the solid substrate with a composition comprising one or more antibiotic monomers QX wherein: Q represents a quaternary ammonium ion having formula (I):

    PNG
    media_image1.png
    390
    337
    media_image1.png
    Greyscale


Specifically, with regards to dimethylamino dodecyl methacrylate, R=CH3; A= 
    PNG
    media_image2.png
    54
    107
    media_image2.png
    Greyscale
, Bm=(CH)2 ,R1 and R2=CH3, and R3= (CH2)11CH3.  

    PNG
    media_image3.png
    192
    802
    media_image3.png
    Greyscale

With regards to the other claimed monomers, R=H or CH3; A= 
    PNG
    media_image2.png
    54
    107
    media_image2.png
    Greyscale
, Bm=(CH)2 ,R1 and R2=CH3, and R3= a C8-C20 alkyl group, an aryl group, or an arylalkyl group (see [0005-0013]) .


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Jingwei He et al. and Asgary are directed to dental preparations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Jingwei He et al. al. and Asgary to arrive at an antibacterial resin comprising silver-containing nanoparticles present at between about 0.01% and about 20% and a filler that is nanoparticles of amorphous calcium phosphate at the time of the instant invention, with a reasonable expectation of success.   Asgary teaches that radiopaque material allows the composition to be more easily seen using an X-ray and a radiopaque filler such as silver provides the ability to determine how well the endodontic material has penetrated into and filled the tooth cavity, root canal(s) and a bone defect ([0044]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a means to determine how well the endodontic material has penetrated into and filled the tooth cavity, root canal(s), etc.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a dental preparation.
	The teachings of Jingwei He et al. and Koehl et al. are directed to antimicrobial preparations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Jingwei He et al. and Koehl et al. to arrive at an antibacterial resin comprising the dimethylamino dodecyl methacrylate (DMADDM) monomer and at least one of the other claimed monomers, at the time of the instant invention, with a reasonable expectation of success.    Koehl et al. teach a method for imparting antibiotic activity to a surface of a solid substrate, comprising: a) contacting the solid substrate with a composition comprising one or more antibiotic monomers QX  wherein Q can be a dimethylamino dodecyl methacrylate (DMADDM) monomer and at least one of the other claimed monomers([0005-0008]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having an antibacterial composition with a monomer that has been proven to provide antibiotic activity which includes any antimicrobial or antiseptic activity, e.g., antibacterial activity, anti-fungal activity, and anti-yeast activity(see [0019] of Koehl et al.).  Further, Jingwei He et al. teach the use of an aliphatic amine monomer.  The instant claims would have been obvious because the substitution of one aliphatic amine monomer for another aliphatic amine monomer in a dental preparation would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a dental preparation.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on April 5, 2022, with respect to the rejection of  claims 2,7-10,15,21, and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jingwei Hea et al. (Dental Materials, 2 8 ( 2 0 1 2 ) pages 110–117) in view of Asgary (US PG Publication 2008/0206716A1) and Koehl et al. (US PG Publication 2011/0076387 A1)  have been fully considered but they are not persuasive.   Applicant argues that  that claims 2 and 10 have been amended  to define the resin as comprising two or more antibacterial monomers, where one of the monomers is DMADDM and that the combination of art cited by the Examiner fails to teach or suggest a resin comprising two or more6 antibacterial monomers, where one of the monomers is DMADDM and the other monomers selected from those recited in the claims.   
RESPONSE UNDER 37 C.F.R. § 1.114(c) 2015-62813U.S. Appln. No. 14/436,377However, the Examiner  is not persuaded   by Applicant’s arguments because Koehl et al. teach a method for imparting antibiotic activity to a surface of a solid substrate, comprising: a) contacting the solid substrate with a composition comprising one or more antibiotic monomers QX wherein: Q represents a quaternary ammonium ion having formula (I):

    PNG
    media_image1.png
    390
    337
    media_image1.png
    Greyscale


Specifically, with regards to dimethylamino dodecyl methacrylate, R=CH3; A= 
    PNG
    media_image2.png
    54
    107
    media_image2.png
    Greyscale
, Bm=(CH)2 ,R1 and R2=CH3, and R3= (CH2)11CH3.  With regards to the other claimed monomers, Koehl et al. teach the use of one or more antibiotic monomers QX (see [0005-0013]).  Thus, it would be obvious to one of ordinary skill in the art to use a resin comprising one or more6 RESPONSE UNDER 37 C.F.R. § 1.114(c) 2015-62813U.S. Appln. No. 14/436,377antibacterial monomers, where one of the monomers is DMADDM and  other monomers selected from those recited in the claims.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

                                                    Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617